              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
Plaintiff,                              )
                                        )
    v.                                 )    Case No. 19-00188-CR-W-HFS
LADD E. CALLEN                          )
                                        )
                                        )
                                        )
Defendant.                              )

                                       ORDER

      At a Change of Plea Hearing held on September 25, 2020, before Magistrate

Judge Lajuana M. Counts, defendant entered a plea of guilty pursuant to

Fed.R.Crim.P. 11(c)(1)(A) and (B) to Count One of the Indictment charging

defendant with a violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(B) and 846, that is, conspiracy to distribute 50 grams or more of a mixture

or substance containing a detectable amount of methamphetamine (Doc. #1, at

2), and Count Three of the Indictment charging defendant Callen with a violation

of 18 U.S.C. §924(c)(1)(A), that is, possession of a firearm in furtherance of a drug

trafficking crime (Doc. #1, at 2).


         Case 4:19-cr-00188-HFS Document 51 Filed 10/23/20 Page 1 of 2
      In a Report and Recommendation dated September 25, 2020 (Doc. 49),

Judge Counts determined that the guilty plea was knowledgeable and voluntary

and that the offenses charged were supported by an independent basis in fact

containing each of the essential elements of such offenses.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 49) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ HOWARD F. SACHS                _
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: October 23, 2020
Kansas City, Missouri




        Case 4:19-cr-00188-HFS Document 51 Filed 10/23/20 Page 2 of 2
